Motion Granted; Appeal Abated and Memorandum Opinion filed February
4, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00892-CR

                       PATRICK LAMBERT, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1451940

                         MEMORANDUM OPINION

      On January 22, 2020, this court was formally notified of appellant’s death
and furnished a copy of appellant’s death certificate. The death of an appellant
during the pendency of an appeal deprives this court of jurisdiction. See Freeman
v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000). When an appellant dies after
an appeal is perfected but before this court issues the mandate, the appeal is to be
permanently abated. See Tex. R. App. P. 7.1(a)(2); see also Graham v. State, 991
S.W.2d 802, 802–03 (Tex. Crim. App. 1998). Accordingly, we order the appeal
permanently abated.



                                            PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2